



COURT 
    OF APPEAL FOR BRITISH COLUMBIA




Citation:


R. 
          v. Iverson,







2007 
          BCCA 3



Date: 20070102





Docket: CA034051

Between:

Regina

Respondent

And

Lawrence 
    Kenneth Iverson

Appellant








Before:


The 
          Honourable Mr. Justice Donald




The 
          Honourable Mr. Justice Mackenzie




The 
          Honourable Mr. Justice Low








M. 
          D. Sanders


Counsel for the Appellant




P. 
          Eccles


Counsel for the Respondent




Place 
          and Date of Hearing:


Vancouver
,
British Columbia




November 28, 2006




Place 
          and Date of Judgment:


Vancouver
,
British Columbia




January 2, 2007








Written 
          Reasons by
:




The 
          Honourable Mr. Justice Mackenzie




Concurred 
          in by:




The 
          Honourable Mr. Justice Donald

The 
          Honourable Mr. Justice Low



Reasons 
    for Judgment of the Honourable Mr. Justice Mackenzie:

[1]

This is an application for leave to appeal, and if leave be granted, 
    an appeal from sentences of six years' imprisonment imposed concurrently on 
    the appellant on two counts of possession of methamphetamine and ecstasy for 
    the purpose of trafficking, contrary to s. 5(2) of the
Controlled Drugs 
    and Substances Act
, S.C. 1996, c. 19, and two counts of production 
    of the drugs contrary to s. 7(1) of the
Act
.

[2]

The drugs were discovered when firefighters responded to a 911 call 
    at a residence at 2610 Charles St. in Vancouver on 7 January 2004 and detected 
    a chemical smell.  The police were called.  In the basement they found a laboratory 
    with large quantities of methamphetamine and
methylenedioxyamphetamine
(ecstasy).  The methamphetamine was estimated to have 
    a bulk sale value of $273,900 and a street value $1.245 million.  The ecstasy 
    was estimated to have a bulk sales value significantly less than its street 
    value of $2.918 million.

[3]

The appellant was arrested after having left the premises with $3,000 
    in $20 bills and 2.61 grams of heroin in his possession.

[4]

The expert called by the Crown who investigated the laboratory testified 
    that it was the largest in terms of quantity of drugs seized of the 20 clandestine 
    laboratories that she had investigated to that time.  Some of the 12 labs 
    she has investigated more recently have been as large or larger.

[5]

The lab also contained a substantial quantity of chemicals, including 
    96 pounds of red phosphorus capable of producing some 60 kilograms of methamphetamine.

[6]

The 55 year old appellant is a heroin addict.  This is his first conviction.  
    According to the probation report he accepts full responsibility for his involvement.  
    His addiction led to the breakup of a 12-year common-law relationship in 1997.  
    He has two children from that relationship, ages 18 and 15 at trial.  At the 
    time of sentencing he was residing in the basement suite of a friend who was 
    a recovering heroin addict, working full time and in a methadone program. 
    The appellant started a methadone program in 2004 after he was charged, but 
    tested positive for heroin 3 of 11 times over one six-month period.

[7]

The appellant worked briefly as a longshoreman and then as a commercial 
    fisherman successfully for 27 years after attending UBC for one year in 1968 
    on an academic scholarship.  He left commercial fishing partly because of 
    his addiction and then worked in the film industry for several years.  In 
    more recent years he has worked as a maintenance worker doing odd jobs and 
    as a hotel clerk in the Vancouver downtown eastside.  He has not worked since 
    2001.  He still had $10,000 to $20,000 in personal savings, although he owes 
    $110,000 in unpaid taxes.  His working life has been on a long downward spiral.

[8]

The trial judge found that the appellant was living in the residence 
    where the drug lab was located at the date of the offences.  He was not the 
    controlling mind behind this operation but he played an integral role in 
    the manufacturing process.  The trial judge concluded that the appellants 
    heroin addiction was a relatively minor factor and that he was involved in 
    the manufacturing of ecstasy and methamphetamine for the primary purpose of 
    making money; and that he was not desperate for cash or drugs, and his involvement 
    was not brief, peripheral or impulsive.

[9]

The trial judge concluded that the addictive dangers of methamphetamine 
    were comparable to those of cocaine, citing
R. v. Coté
, 2002 
    BCCA 29 at para. 10.  He referred to
R. v. Russell
, 2000 BCSC 
    27 and
R. v. Hoang
, [2002] O.J. No. 1355 (Q.L.), on the dangers 
    of ecstasy.  The judge also relied on the uncontested expert report of a toxicology 
    consultant, W.K. Jeffery, on the addictive dangers of methamphetamine as well 
    as the risks of flash fires and explosions during its manufacture involving 
    the release of toxic gases capable of causing serious long term health conditions.

[10]

The trial judge addressed both rehabilitation and deterrence.  He said:

[26]      Rehabilitation 
    is always an important principle, especially for a first offender.  The danger 
    the offender poses to society is tied directly to his drug addiction.  He 
    has had a long addiction to heroin, which began in the early 1990s, and as 
    long as he remains addicted to drugs he is likely to be involved in one way 
    or another with the production and distribution of drugs.

[27]      I 
    am not satisfied that he has made sincere efforts at rehabilitation.  He started 
    in a methadone program in 2004 after he was charged with these offences, and 
    he has tested positive for heroin three times out of 11 tests over a six-month 
    period.  He has not voluntarily sought intervention from psychologists or 
    psychiatrists.

[28]      
    Because of the sophisticated laboratory involved in these offences a large 
    quantity of drugs were found in the premises and the danger these drugs posed 
    to society, and in particular young people, deterrence and denunciation are 
    of primary importance.  There is a danger that the laboratories may blow up.  
    The number of deaths attributed to these drugs is on the rise.  The number 
    and sophistication of these clandestine laboratories is on the rise.  This 
    cannot be a coincidence and I am convinced that the range of sentences imposed 
    to date has not had the desired effect with respect to general deterrence.

[11]

He then imposed sentences of 6 years imprisonment on each of the four 
    counts, all counts running concurrent.

[12]

The appellant submits that the trial judge erred in concluding that 
    the appellant had not made sincere efforts at rehabilitation because he had 
    not sought psychiatric or psychological expert intervention, and because he 
    had tested positive for heroin in three out of 11 tests over a six-month period 
    after having enrolled in a methadone program.  The appellant contends that 
    there was no suggestion that he would benefit from intervention by psychologists 
    or psychiatrists in the pre-sentence report or elsewhere in the material before 
    the judge on sentencing.  On this point I think that the appellant advances 
    too narrow a view of the judges reasons.  As quoted above, the comments concerning 
    the test results and expert intervention follow the reference to the appellants 
    long addiction to heroin and the prospect that he will likely be involved 
    in the production and distribution of drugs in some manner so long as the 
    addiction continues.  There was little basis for optimism that the appellant 
    could control his addiction notwithstanding his participation in the methadone 
    program. The trial judge did not accept the appellants testimony that he 
    was not involved in drug manufacturing and he was entitled to view the appellants 
    prospects for rehabilitation with skepticism.  On the whole of the evidence 
    before him, I am not satisfied that the trial judge made any reviewable error 
    in concluding that the appellants efforts at rehabilitation were not sincere.

[13]

The appellant also submits that the trial judge erred in law by relying 
    on the Regulatory Impact Analysis Statement (the Statement) attached to 
    the
Order Amending Schedules I and III to the Controlled Drugs and Substances 
    Act, (Methamphetamine)
, P.C. 2005-1367, which referred to the popularity 
    of methamphetamine increasing at an alarming rate.  The Statement described 
    methamphetamine as the most prevalent hard drug of abuse after cocaine.  The 
    appellant submits that since the Statement was appended to, but did not form 
    part of, the Privy Council Order that moved methamphetamine and ecstasy from 
    Schedule III to I (with a resulting increase in maximum sentence from 10 years 
    to life imprisonment) as of 10 August 2005 (after the offence date of 7 January 
    2005), it was not admissible for the purpose relied on by the trial judge.  
    He refers to
Bristol-Myers Squibb Co. v.
Canada 
    (Attorney-General)
, [2005] 1 S.C.R. 533, at paras. 154 to 157, for the 
    proposition that regulatory impact analysis statements are admissible only 
    for the limited purpose of statutory interpretation and not otherwise.  I 
    do not find it necessary to decide the question of the scope of admissibility 
    here.  No objection on that ground was made to the judge at the sentencing 
    hearing.  There was ample evidence to support the increasing use of methamphetamine 
    and its dangers from the testimony of the expert in the production of controlled 
    substances, Ms. Luk, the report of the toxicology consultant, Mr. Jeffrey, 
    and the cases quoted by the trial judge.  Similar observations have been made 
    by experienced provincial court judges in
R. v. Bermack
(21 
    June 2004), Surrey Registry, 135485-3C at para. 13 (B.C. Prov. Ct.), and
R. 
    v. Keller
(21 February 2005), Kelowna Registry, 55612-5C at para. 
    8 (B.C. Prov. Ct.).  In the context before the trial judge the Statement was 
    no more than a convenient summary of the evidence before him and the observations 
    in other cases of which he was entitled to take judicial notice.  The trial 
    judges reference to the Statement did not change the result of his findings.

[14]

Finally the appellant submits that the sentence was excessive and unfit.  
    Mr. Eccles for the Crown accepts that the sentence is at the high end of the 
    range of sentence for these offences but contends that it is not so high as 
    to be unfit.  Mr. Sanders advances an analogy between methamphetamine/ecstasy 
    laboratories and marijuana cultivation.  He argues that the marijuana cases 
    demonstrate that sentences are lower for cultivation than for trafficking 
    and lower for trafficking than for importing.

[15]

An analogy between the manufacture of hard drugs of abuse and the cultivation 
    of marijuana is not persuasive.  The dangers presented by hard drugs of abuse 
    are of a different order of magnitude than the dangers of soft drugs, and 
    involvement in hard drug manufacture requires a sentence that adequately reflects 
    that greater risk to individuals and society.  The appellant was involved 
    in a large-scale operation, he was well aware of the dangers from his own 
    experience as a heroin addict, and he was in it for the money.  The trial 
    judge was right to emphasize deterrence in those circumstances.  Nonetheless, 
    there were factors present that in my respectful view preclude a sentence 
    at the high end of the range.  This was a first conviction and, in the judges 
    words, the appellant was not the controlling mind behind the operation.  The 
    appellants addiction to heroin, while not his primary motivation, obviously 
    contributed to his financial and social disintegration and distinguishes this 
    case from those involving non-addicts who are solely motivated by greed.  
    This Court has recently upheld a three-year sentence for production of methamphetamine 
    and possession for the purpose of trafficking in
R. v. Renaud
, 
    2006 BCCA 526.  That case involved a younger first offender and a much smaller 
    operation.  However, the operation caused a fire which was on the eighth floor 
    of an apartment building that was potentially more dangerous than the fire 
    in the single detached residence here.

[16]

Bermack
and
R. v. Ma
,
2005 BCSC 493,
are 
    the only cases referred to by counsel that attracted six-year sentences.  Bermack 
    received an effective six-year sentence for involvement in the operation of 
    a methamphetamine lab in the basement of a residence; he had a long record 
    of offences over a 20 year period, including a prior conviction involving 
    a methamphetamine lab.  Ma was convicted of organizing the importing, by air 
    from Amsterdam, of 76 kilograms of
ecstasy
concealed in a large commercial oven, and he was sentenced 
    to six years.  Both cases involved significantly more culpability that the 
    circumstances here.  Overall, the present case required a longer sentence 
    but not at the high end of the range.  In my view, five years was the maximum 
    fit sentence that could be imposed in the circumstances.

[17]

I would grant leave to appeal and allow the appeal to the extent of 
    substituting four sentences of five years of imprisonment for the four sentences 
    of six years imposed by the trial judge, all counts running concurrent.

The Honourable Mr. Justice Mackenzie

I Agree:

The Honourable
Mr. Justice Donald

I Agree:

The Honourable
Mr. Justice Low






